Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details in Figs 5-16 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The details in the replacement drawings submitted on 8/2/2021 are illegible. Applicant is advised that photos and screenshots degrade when they are published.
For example see circled portions in Fig. 6 below.


    PNG
    media_image1.png
    695
    517
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-11, recite the steps of a system comprising: one or more processors; memory, the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a gaming device, the operations comprising: determining a random outcome for a base game; based on the outcome, initiating a bonus feature, 
These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 
The claim limitation of a player interacting with a computer to make two or more selections that modify a bonus feature based on a random outcome of a base game, and determine a secondary feature within the bonus feature based on a random outcome. Similar to a person interacting with a computer to shop, the claim recite a person interacting with a computer to play a game with a random outcome. 
In addition, the claim limitation of providing a user two or more selections to modify a bonus feature game, which modifies the hit rate of a secondary feature, is a management of a social activity. Game selections and features are managed to modify 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-11 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-11 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system comprising one or more processor, memory and a random number generator are is used in a meaningful way. The system comprising one or more processor, memory and a random number generator used to perform the abstract idea of managing interactions. The one or more processor, memory and a random number generator link the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

These limitations are directed to generic game components or a generic computer used perform the abstract idea.  "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology."  The use of the computer does not facilitate the process in a way that a person making calculations or computations could not.  A person can perform each of the claimed limitations.  For instance, a dealer or game operator can determine the random outcome (i.e. using dice, cards, bingo hopper, etc.), modify the bonus feature and hit rate based on the user selections (i.e. add/subtract more cards, modify paytable, etc.).
The claim incorporates the claim limitation of one or more processor, and a memory to perform the steps and a random number generator to generate a random outcome. These components are well known, routine and conventional in the art. As indicated by Walker (US 6,068,552) CPU, memory and random number generator for a gaming machine is well known in the art (col. 3:47-64). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.



Claim 4 recite modifying different reel sizes. However there is no practical application. Other than determining a random outcome, initiating a bonus feature that offer selections, generating a random outcome, and determining whether to trigger a secondary feature from claim 1, there is no additional step. In addition, the selection of reels is generally recited. This is analogous to changing the rows of cards in a selection game which can be implemented without a system/computer. The claim is not integrated into a practical application. The claim does not incorporate any element, or combination of elements, that is sufficient to ensure that the claim amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by You (U2015/0045106).

1. You discloses a system (Fig 1) comprising: 
one or more processors (101 Fig. 1); memory (103 in Fig. 1), the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a gaming device, the operations comprising: 
determining a random outcome for a base game (paragraph 33); 
based on the outcome, initiating a bonus feature (i.e. 3 or more drum symbols activating free game feature; paragraphs 37-38), wherein the bonus feature includes two or more bonus feature gates (two or more feature gates, i.e. 3 different bonus feature games in Figs. 4 and 5) in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections (each “bonus feature gate” has a combination of two selections that modifies the bonus feature. For example, when the player picks a gate, the player makes a selection that modifies the number of free games and a selection that modifies the reel size.);
generating a random outcome from a random number generator (Symbols and triggering event are determined randomly, paragraphs 33. Game is implemented by a gaming machine with a processor electronically, and therefore inherently has a random 
determining, based on the random outcome, whether to trigger a secondary feature within the bonus feature (winning result during the free spin; paragraph 53), wherein a hit rate of the secondary feature is modified based on the combination of the selections (Hit rate for winning outcome is modified because each the change in reel size changes the number of ways to win; paragraph 39, Figs. 4-5. For example, 243 ways to wine, 1024 ways to wine and 3125 ways to win; paragraphs 39, Fig. 4-5).

2. You discloses the system of claim 1, wherein one or more of the pay table, number of reels, size of the reels, or reel strips of the bonus feature are modified based on the combination of the selections (i.e. 3x5, 4x5, 5x5 reels, paragraph 39, Figs. 4-5). 

3. You discloses the system of claim 1, wherein at least two of the bonus features as modified by the combination of the selections provide a constant or substantially constant return to player ("RTP") (“RTP is for each option is identical” and “The symbols frequency and positioning is adjusted by utilizing different sets of reel strips to equalize the RTP for each free game option, as would be well understood by those skilled in the art”’; paragraph 39.).

4. You discloses the system of claim 1, wherein one of the two or more bonus feature gates presents the user a choice of two or more different reel sizes (i.e. 3x5, 4x5, 5x5 reels, paragraph 39, Figs. 4-5).

9. You discloses the system of claim 1, wherein the operations further comprise: causing the bonus feature to be performed based on the combination of the selections (provide a 3x5, 4x5 or 5x5 free spin game; Figs. 4-9; paragraphs 3946-53; and causing a jackpot bonus game feature to be performed based on a jackpot-winning result from the bonus feature as modified by the selections (feature game may provide jackpot; primary game can provide jackpot and the free game rules are common to the base game; paragraph 6; 7, 33, 53).

10. You discloses the system of claim 9, wherein a rate of achieving a progressive jackpot-winning result is altered depending on the combination of the selections (winning results is altered by utilizing different pay structure using different size reels, i.e. reel ways pay structure, paragraphs 39-41).

Claims 1, 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Caputo (US 2013/0225268)

1. Caputo discloses a system (Fig. 5a or 5b) comprising: 
one or more processors (1012 in Fig. 5b); memory (1014 in Fig. 5b), the memory having stored thereon computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations to control a gaming device, the operations comprising: 

based on the outcome, initiating a bonus feature (i.e. generating bonus symbol in base game to initiate bonus features; paragraphs 53, 94, 100-101; step 312 in Fig. 3), wherein the bonus feature includes two or more bonus feature gates (i.e. Fig. 4c, and 4e, paragraphs 102) in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections (For example, select type of volatility such as high, medium and low, and select type of game such as selection game, wheel game; etc., paragraphs 4c-4e and paragraphs 84, 102-103; steps 314-316 in Fig. 3);
generating a random outcome from a random number generator (318 in Fig. 3; paragraph 84; bonus games are determined using random number generators, paragraphs 133, 154); and 
determining, based on the random outcome, whether to trigger a secondary feature within the bonus feature (determine awards for the bonus games, steps 318-320 in Fig. 3; paragraphs 84) wherein a hit rate of the secondary feature is modified based on the combination of the selections (The bonus game is modified to change the volatility; paragraphs 101-103, Fig. 4c. A change in volatility for a wagering game is a change in hit rate of an award.).

7. Caputo discloses The system of claim 1, wherein a first of the bonus feature gates presents the user a choice of multiple different ranges of a first bonus feature 

8. Caputo discloses the system of claim 7, wherein each of the multiple different ranges of the second bonus feature characteristic are associated with a respective one of the first bonus feature characteristics from within the selected range of the first of the bonus feature gates (See rejection for claim 7 above. As illustrated in Fig. 4e, the player is provided multiple different ranges of bonus type games such as selection game or wheel game. Other games 450c-450f are also provided if unlocked.  These are associated with the first bonus feature characteristics which are all a type of medium volatility bonus games, paragraph 103.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over You (U2015/0045106) as applied to claim 1 above, and further in view of Beria (US 2016/0217659)

5. You discloses the claimed invention as discussed above but fails to teach two or more bonus feature gates presents the user a choice of a multiplier range. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming systems, Beria discloses a system (Figs. 1-2) that determines a random outcome for a base game (paragraphs 23, 36-37, 40, 48); and based on the outcome, initiating a bonus feature (paragraphs 48-51), wherein the bonus feature includes two or more bonus feature gates (two or more feature gates, i.e. 3 different bonus feature game options 124/gates in Figs. 6-9) in which a user is offered two or more selections that modify the bonus feature based on a combination of the selections (each “bonus feature gate” has a combination of two or more selections that modifies the bonus feature. For example, when the player picks a gate, the player makes a selection that modifies the number of super free games and a selection that modifies the multipliers for the super free games, number of free games, a multiplier for the free games, and min/max credits; Figs. 6-9.). Beria discloses that one of the two or more bonus feature gates presents the user a choice of multiplier range (i.e. multiplier range of 15x, 30x, 40x for super free games, range of 5x, 13x, 20x for super free games, range of 8x, 13x, 28x for super free games, or range of no multipliers with no super free games in Fig. 7). The ability to provide user the options for different bonus 
  
6. You in view of Beria discloses the system of claim 5, wherein a multiplier applied during the bonus feature is randomly selected from a selected multiplier range (A multiplier within the “multiplier range” or multiplier of the predefined set 126 is randomly selected based on a probability, paragraphs 64-65.).

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over You (U2015/0045106) as applied to claim 9 above, and further in view of Gilbertson (US 2013/0252704).

11. You discloses the claimed invention as discussed above but fails to teach that an amount of a non-progressive jackpot-winning result is altered depending on the combination of the selections. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Gilbertson discloses that when a player qualifies for a bonus event, the player is provide two or more bonus feature gates in which user is offered a selection that modifies the bonus feature (paragraph 239-240, Fig. 24). More specifically, the player is offered a selection that alters an amount of non-progressive jackpot winning results, paragraphs 240-241, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASSON H YOO/           Primary Examiner, Art Unit 3715